Gray, J.
Assuming that the letters between the parties constituted a lease to the defendant, the letter of Whitney did not appear on its face to be written in his own behalf, but as the agent of his mother. He was in fact acting as her agent, and the defendant knew that he was acting in that capacity. The lease therefore bound her only, and not himself. Ballou v. Talbot, 16 Mass. 461. Purporting to bind her only, she having an estate for life in the premises, the defendant knowing that Whitney was acting as her agent, and there being nothing to show that Whitney intended to induce the defendant to believe, or that the defendant was in fact led to believe, that it bound Whitney personally or his estate in remainder, it could not operate as an *184estoppel, either by writing or in pais, to prevent Whitney from asserting his title after her death; for there can be no estoppel even by deed, when an interest passes, the nature of which appears on the face of the deed; and no estoppel in pais, except by representations designed to be acted upon, and which are in fact acted upon. Doe v. Seaton, 2 Cr., Mees & R. 730. Blanchard v. Brooks, 12 Pick. 66, 67. Croade v. Ingraham, 13 Pick. 33. Whitaker v. Sumner, 7 Pick. 556. Parker v. Barker, 2 Met. 431. Turner v. Coffin, 12 Allen, 401. This was at most a lease for three years, subject to be sooner terminated by the death of the lessor. All interest of the defendant in the premises ended with the lessor’s life; and he became a tenant at sufferance, and after reasonable notice (which is not denied to have been given) liable to this process. Evans v. Reed, 5 Gray, 308. Pratt v. Farrar, 10 Allen, 521.

Judgment for the plaintiff.